PER curiam:.
We affirm appellant’s convictions for burglary and two counts of dealing in stolen property. Multiple convictions for dealing in property stolen from the same burglary do not constitute a double jeopardy violation where, as here, the stolen items were sold on different dates to different pawn shops.
However, as the state acknowledges, we must remand this case for the trial court to clarify whether it intends the 30-year HFO sentences imposed on Counts II and III, dealing in stolen property, to run concurrently or consecutively to the 30-year HFO sentence in Case No. 02-12332 CF10A, and if necessary, to correct the written sentences to reflect the court’s intent.
FARMER, C.J., STONE and TAYLOR, JJ., concur.